This is an action on the case to recover damages for injury to three horses shipped by the plaintiff from Lewiston, Maine, to Lexington, Kentucky. The plaintiff recovered a verdict for $772.92, and the case is before the court upon general motion and exceptions by the defendant.
The action was at common law to enforce a common law liability. The theory of the plaintiff throughout the case, and not abandoned in argument, was that the negligence alleged was in fact the negligence of the defendant, and not that of a connecting carrier, and that the delay causing the damage was on the defendant’s railroad in the State of Maine. The defendant asked for a directed verdict and was refused. The refusal was the subject of the third exception.
It was incumbent on the plaintiff to prove liability on the part of the Maine Central Railroad. The plaintiff’s evidence taken as a whole failed to prove that fact, and therefore the motion of the defendant to direct a verdict in its favor should have been granted. The conclusion here reached necessarily disposes of the motion. Exceptions sustained. McGillicuddy & Morey, for plaintiff. White & Carter, for defendant.